 

Case 1:16-cv-00182-BAF-GWG Document 291

y

eae
or

  

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK LNAWNDOd

ANGS Sdasfi

 
  

 

 

 

 

JENNIFER CROWHURST, hn
16 Civ. 182 (JGK)

 

 

 

 

 

 

Plaintiff,
ORDER
~ agaanst ~ USDS SDNY
DENISE SZCZUCKI, et al., DOCUMENT
befendante ELECTRONICALLY FILED
" DOC #:
JOHN G. KOELTL, District Judge: DATE FILED: @/s/ zolt

 

 

 

 

For the reasons explained at the hearing today, the
plaintiff’s claims against the Fannie Rebecca Stein Special
Needs Trust are severed from the plaintiff’s other claims.
Pursuant to Federal Rule of Civil Procedure 54(b), the Clerk of
Court is directed to enter judgment in favor of the plaintiff
and against the Fannie Rebecca Stein Special Needs Trust in the
amount of $19,160. The judgment shall include pre-judgment
interest on $10,580 of the total judgment in the amount of 9
percent per annum from November 22, 2015 to the date judgment is
entered. The plaintiff may make an application for costs and
attorneys’ fees pursuant to Federal Rule of Civil Procedure
54{d). The Clerk of Court is directed to close docket numbers
239, 240, and 282.

The Hampton Inn defendants’ motion toe bifurcate the trial
on liability from the trial on damages is denied. The Hampton

Inn defendants’ motion for judgment as a matter of law pursuant

 
Case 1:16-cv-00182-BAF-GWG Document 291 Filed 06/03/19 Page 2 of 2

to Federal Rule of Civil Procedure 50(a} (2) is denied without
prejudice. The plaintiff’s motion for sanctions for alleged
spoliation is denied. The Clerk of Court is directed to close
docket number 277.

The parties shall exchange proposed trial exhibits by June
10, 2019. The parties shall file any objections to the proposed
trial exhibits by June 12, 2019. Responses to objections should
be filed by June 14, 2019. The parties shall submit a joint
exhibit list to the Court by June 18, 2019.

The parties shall be prepared for trial on 48-hour notice
starting July 18, 2019. Each side will be allotted eight hours
for testimony. The parties shall advise the Court of any
scheduling conflicts by June 14, 2019.

SO ORDERED.

Dated: New York, New York

June 3, 2019 Soy Lo Kebe

“} John G. Koeltl '
United States District Judge

 

 
